DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The reply filed on 1/26/2021 amended claims 1, 2, 5, and 7. Claims 1-8 are currently pending herein.
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record when taken alone or in combination with another does not teach or fairly suggest at this time at least, among other limitations: A motor vehicle, comprising: a vehicle body having a passenger cell; longitudinal carriers which run on a floor of the vehicle body and extend from a vehicle front section over the passenger cell into a vehicle rear; two rear reinforcing struts which run in a V-shaped manner, rear ends of the two reinforcing struts being arranged on the floor of the vehicle rear via a receiving component, wherein the two rear reinforcing struts lie in a horizontal plane; a housing for an energy store arranged on the floor of the vehicle body, wherein the housing has a cover, a floor and a peripheral frame; and fastening sections provided on a rear lateral transverse section of the peripheral frame, wherein front ends of the two reinforcing struts which run in the V-shaped manner are respectively arranged on the fastening sections, as 
The prior art discloses similar examples of motor vehicles (see attached Notice of References cited). However, the prior art does not appear to teach or fairly suggest the combination of limitations of amended independent claim 1 as noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DOLAK whose telephone number is (571)270-7757.  The examiner can normally be reached on 9-530 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J ALLEN SHRIVER can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMES M DOLAK/Primary Examiner, Art Unit 3618